DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I (claims 1-14) in the reply filed on 05/19/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 07/30/2019 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 14 is objected to because of the following informalities:
a)	On line 2 of claim 14, replace “GU” with --Gloss Unit (GU)-- before “when”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akana et al. (US 2011/0214993 A1, hereinafter Akana), in view of Hwang et al. (US 2014/0118903 A1, hereinafter Hwang). 
Regarding claim 1, Akana discloses, a metal housing (see e.g., “metal article 78 have a 
metal surface 80 treat metal article 78 have a metal surface 80…”, Fig. 22, [0089]), comprising: 
a metal preform (see e.g., “metal article 78 have a metal surface 80 treat metal article 78 have a metal surface 80…Article 78 is a media playing device…The methods described above may be applied to a broad range of additional metal articles including…such as laptop computers and enclosures for electronic devices, such as phones and computers.”, Fig. 22, [0089]);
an oxide film layer disposed, through an anodizing process, on a flat face treated to have predetermined gloss and flatness on a surface of the metal preform (see e.g., “a method may include providing a metal part having a surface, polishing the surface, anodizing the surface to create an oxide layer after the step of polishing the surface, and polishing the oxide layer after 
a colored layer disposed in a pore in the oxide film layer (see e.g., “through a step 110 of forming a metal oxide layer having rounded peaks”, Fig. 17, [0074] and/or “in a process for treating surface 80, a metal oxide layer 86, as shown in FIG. 14 with a rich color, may be achieved through a step 112 of imparting a color to the metal oxide layer formed in step 110. Step 112 may be achieved using step 70 of dyeing described above.”, Fig. 17, [0076]); 
a pore-sealing layer disposed above the colored layer in the pore (see e.g., “Step 72 includes sealing porous metal oxide layer 86 to seal the pores of oxide layer 86”, Fig. 7, [0077]);
Akana fails to explicitly disclose, at least one deposition layer formed on the oxide film layer including the pore-sealing layer.
In the same field of endeavor, Hwang disclose at least one deposition layer formed on the oxide film layer including the pore-sealing layer (see e.g., “In operation 309, a second transparent layer 409 is coated on an upper portion of the oxide deposition layer 407. The second transparent layer 409 can protect the oxide deposition layer 407 and the basis color painting layer 403 from an external environment even if a second painting layer 411 to be described below is damaged”, Fig. 3, [0046] and/or “In operation 311, the second painting layer 411 is formed. The second painting layer 411 is formed by painting a well-known Soft Feel (SF) paint to naturally represent a color of the basis color painting layer 403”, Fig. 3, [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).  
Regarding claim 2, Akana and Hwang combined disclose, wherein the metal preform contains at least one of Al, Mg, Zn, Ti, Ta, Hf, or Nb (see Akana e.g., “Materials that may be processed using these techniques include, for example, aluminum, titanium, magnesium, niobium and the like. In one implementation, the metal part is formed from aluminum”, [0038]).
Regarding claim 3, Akana and Hwang combined disclose, wherein the metal preform is formed by at least one of cutting by a CNC machine, pressing, forging, injection molding, die-casting, or mechanical joining (see Hwang e.g., “the first painting layer 403 and the oxide deposition layer 407 of the present disclosure are also applicable not only to an injection material based on a mold of a synthetic resin material but also to a case frame made of a metal material such as stainless steel, aluminum, magnesium, etc., formed by a process of pressing, die-casting, or the like”, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 4, Akana and Hwang combined disclose, wherein the metal preform has a metal preform surface flattened through a polishing process using an abrasive (see Akana e.g., “In step 62, surface 80 of metal part 78 is polished. Polishing may be accomplished through buffing to turn surface 80 into a smooth, flat, shiny, mirror-like surface, as shown in FIG. 10… The buffing wheel may be a cloth wheel and may be covered in an oil or wax having abrasive particles mixed or suspended therein”, [0061]).
Regarding claim 5, Akana and Hwang combined disclose, wherein a colorant applied to the colored layer includes at least one of an organic/inorganic pigment, an organic dye, silver, or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 6, Akana and Hwang combined disclose, wherein the deposition layer is formed using at least one of a Ti-based material, a Sn-based material, a Cr-based material, a Si-based material, a Zr-based material, and an Al-based material (see Hwang e.g., “Regarding the deposition materials having the different refraction indices, two materials selected from a silicon oxide layer (i.e., SiO2), a titanium oxide layer (i.e., TiO2), an aluminum oxide layer (i.e., Al2O3), a zirconium oxide layer (i.e., Zr02), and a tantalum oxide layer (i.e., Ta2O5) can be alternately deposited on the transparent oxide deposition layer 407. For example, the deposition layer can be formed by alternating the deposition materials formed with SiO2-TiO2, Al2O3-iO2, SiO2-Zr02, Al2O3-ZrO2, SiO2-Ta2O5, etc.”, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 7, Akana and Hwang combined disclose, wherein the deposition layer is formed through a method of laminating at least two or more unit deposition layers having different refractive indexes (see Hwang e.g., “a refraction index of SiO2 is 1 .4, a refraction index ofTiO2 is 2.4, and a refraction index ofA12O3 is 1.7. Therefore, since a refraction index difference is great between the SiO2 and the Ti 0 2, these layers can be alternately deposited on an upper portion of the aforementioned basis color painting layer, which may achieve a ceramic pearl texture effect and a color anisotropy reproduction”, [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 8, Akana and Hwang combined disclose, wherein the deposition layer is formed such that at least two materials of Si02, Ti02, Ti3Os, A1203, Zr02, and Ta20s, among oxides, SiN, SiNx, Si3N4, TiN, and ZrN, among nitrides, or TiC, SiC, WC, and CrC, among carbonates, are laminated multiple times (see Hwang e.g., “a refraction index of SiO2 is 1 .4, a refraction index ofTiO2 is 2.4, and a refraction index ofA12O3 is 1.7. Therefore, since a refraction index difference is great between the SiO2 and the Ti 0 2, these layers can be alternately deposited on an upper portion of the aforementioned basis color painting layer, which may achieve a ceramic pearl texture effect and a color anisotropy reproduction”, [0044] and/or “that deposition materials having different refraction indices are alternately deposited several times on an upper portion of the first transparent layer 405. The oxide deposition material is deposited repetitively 3 to 10 times, and thus the deposition materials having different refractive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 9, Akana and Hwang combined disclose, a first deposition layer having a first refractive index and formed of at least two mixtures of Si02, Ti02, Ti305, A1203, Zr02, and Ta205, among oxides, SiN, SiNx, Si3N4, TiN, ZrN, and AIN, among nitrides, or TiC, SiC, WC, and CrC, among carbonates, are laminated multiple times (see Hwang e.g., “a refraction index of SiO2 is 1 .4, a refraction index ofTiO2 is 2.4, and a refraction index ofA12O3 is 1.7. Therefore, since a refraction index difference is great between the SiO2 and the Ti 0 2, these layers can be alternately deposited on an upper portion of the aforementioned basis color painting layer, which may achieve a ceramic pearl texture effect and a color anisotropy reproduction”, [0044]);
a second deposition layer having a second refractive index and formed of at least two mixtures of Si02, Ti02, Ti305, A1203, Zr02, and Ta205, among oxides, SiN, SiNx, Si3N4, TiN, ZrN, and AIN, among nitrides, or TiC, SiC, WC, and CrC, among carbonates, are laminated multiple times (see Hwang e.g., “a refraction index of SiO2 is 1 .4, a refraction index ofTiO2 is 2.4, and a refraction index ofA12O3 is 1.7. Therefore, since a refraction index difference is great between the SiO2 and the Ti 0 2, these layers can be alternately deposited on an upper portion of the aforementioned basis color painting layer, which may achieve a ceramic pearl texture effect and a color anisotropy reproduction”, [0044] and/or “that deposition 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Regarding claim 10, Akana and Hwang combined disclose, wherein, before forming the deposition layer, the oxide film layer is subjected to a hydrophilic treatment through at least one of a plasma etching treatment, an ion source treatment, and an etching treatment using a gun (see Hwang e.g., “in order to represent a texture of a natural material (e.g., a leaf, etc.) on a surface of a material of the front case frame 110 and the rear case frame 120, an injection surface of a mold for injecting an outer surface of the front case frame 110 and the rear case frame 120 can be produced by performing an etching process several times. For example, a film having a shape depending on the texture of the natural material is produced, and an injection surface of a mold can be etched several times by using the film so that various patterns of the natural material are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana with Hwang in order to protect the Oxide deposition layer and the basis color painting layer even if a second painting layer is damaged (see Hwang paragraphs [0046]).
Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akana, in view of Hwang as applied to claim 1 and further in view of  PARK et al. (US 2015/0315388 A1, hereinafter Park).
Regarding claim 11, Akana and Hwang combined fail to disclose, an antifouling layer formed on the deposition layer.
In the same filed of endeavor, Park discloses an antifouling layer formed on the deposition layer (see e.g., “the anti-fingerprint coating structure to protect the article surface and prevent fingerprints is formed by coating a silicon dioxide (SiO2) layer on the article surface and coating an anti-fingerprint coating layer thereon”, Fig. 1, [0047] and/or “Coating with the silicon dioxide layer serves to improve durability and wear resistance through bonding between the anti-fingerprint coating layer and the silicon dioxide layer”, [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana and Hwang with Park in order to the article surface and prevent fingerprints is formed by coating a silicon dioxide (SiO2) layer on the article surface and coating an anti-fingerprint coating layer thereon and improve durability and wear resistance (see Park paragraphs [0047]-[0048]).
Regarding claim 12, Akana and Hwang combined fail to disclose, wherein the antifouling layer is formed using at least one of an AF (anti-fingerprint) treatment process, an invisible-finger (IF) treatment process, or an anti-smudge (AS) treatment process.
In the same filed of endeavor, Park discloses wherein the antifouling layer is formed using at least one of an AF (anti-fingerprint) treatment process, an invisible-finger (IF) treatment process, or an anti-smudge (AS) treatment process (see e.g., “the anti-fingerprint coating structure to protect the article surface and prevent fingerprints is formed by coating a silicon dioxide (SiO2) layer on the article surface and coating an anti-fingerprint coating layer thereon”, Fig. 1, [0047] and/or “Coating with the silicon dioxide layer serves to improve durability and wear resistance through bonding between the anti-fingerprint coating layer and the silicon dioxide layer”, [0048] and/or “the method for forming the coating structure according to an embodiment of the present invention includes forming an antibacterial layer on a surface of an article to be coated (210) and forming an anti-fingerprint coating layer on the antibacterial layer (211)”, Fig. 5, [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana and Hwang with Park in order to the article surface and prevent fingerprints is formed by coating a silicon dioxide (SiO2) layer on the article surface and coating an anti-fingerprint coating layer thereon and improve durability and wear resistance (see Park paragraphs [0047]-[0048]).
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Akana, in view of Hwang as applied to claim 1 and further in view of  Tischler (US 2016/0025311 A1, hereinafter Tischler).
Regarding claim 13 Akana and Hwang combined fail to disclose, wherein the metal housing is formed to have a reflectance of 10% to 80%.
In the same field of endeavor, Tischler discloses wherein the metal housing is formed to have a reflectance of 10% to 80% (see e.g., “In one embodiment, housing 710 may include or consist essentially of a metal, for example aluminum or steel, or a plastic and have a reflectance in the range of about 20% to about 60%.”, [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Akana and Hwang with Tischler in order to provide a more reflective surface (see Tischler paragraphs [0079]).
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Akana, in view of Hwang as applied to claim 1 and further in view of  Asahi et al. (US 2012/0025132 A1, hereinafter Asahi).
Regarding claim 14, Akana and Hwang combined fail to disclose, wherein the metal housing is formed to have gloss of at least 75 GU when measured using a gloss meter at a measurement angle of 60 degrees.
In the same field of endeavor, Asahi discloses wherein the metal housing is formed to have gloss of at least 75 GU when measured using a gloss meter at a measurement angle of 60 degrees (see e.g., “Surface layer portion 1011 preferably has a 20-degree glossiness of70 or more, more preferably 80 or more. If the glossiness is less than 70, free surface 1007 may be a rough surface. In this case, the adhesiveness between the surface and a heat generating component fixed onto thermally conductive composition 1006 declines so that the efficiency of heat dissipation may fall. Also when an evaluation is made in accordance with the 60-degree glossiness, the glossiness is desirably 70 or more, more desirably 80 or more”, Fig. 1, [0104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645